Order entered August 26, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-00089-CR
                                      No. 05-15-00090-CR

                                DEREK LYNN JEFFERY, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F14-16488-R, F14-75920-R

                                            ORDER
        The Court REINSTATES the appeals.

        On August 11, 2015, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On August 25, 2015, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeals, we VACATE the

August 11, 2015 order requiring findings.

        We GRANT the August 25, 2015 extension motion and ORDER appellant’s brief filed

as of the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE